Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Atefi on 02-24-2022.

The application has been amended as follows: 
Abstract: applicant respectfully request that the Abstract be replaced with the one submitted as part of examiner’s amendment file:  “17019347_Proposal_v2_1004US07_02242022.pdf”
Amended claims as submitted as part of examiner’s amendment file: “17019347_Proposal_v2_1004US07_02242022.pdf”

Allowable Subject Matter
Claims 41, 46, 51, and 56 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion (41 and 46) is the inclusion of “receive an uplink (UL) transmission request (ULTR) that  allocates one or more resources for an UL transmission and comprises information corresponding to a target signal strength, information corresponding to a power measurement of the ULTR, and a field comprising a plurality of bits, the plurality of bits comprising a first subset of one or more bits and a second subset of one or more bits, wherein a first range of possible values for the second subset of one or more bits of the plurality of bits of the field of the ULTR is associated with a set of one or more bandwidths that is different from another set of one or more bandwidths associated with a second range of possible values for the second subset of one or more bits the plurality of bits of the field of the ULTR; determine an amount of power loss during downlink (DL) transmission of the ULTR to the STA based at least in part on the information corresponding to the power measurement of the ULTR; use at least some of the second subset of one or more bits of the plurality of bits of the field of the ULTR to determine at least (1) how many available resources is/are allocated to the STA or (2) an index corresponding to an order of available resources, wherein each available resource corresponds to a subset of an available bandwidth; and based at least in part on (1) the amount of power loss during the DL transmission of the ULTR to the STA and (2) the information corresponding to the target signal strength, at least in part determine an amount of power for the UL transmission, wherein the transceiver is further configured to transmit the UL transmission (1) using one or more resources of the available resources and (2) in accordance with the determined amount of power for the UL transmission” as the prior art of record in stand-alone 
Claims 42-45, 47-50, 52-55, and 57-60 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476